UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2784



POLLY HINDMAN,

                                            Plaintiff - Appellant,

          versus


GREENVILLE HOSPITAL SYSTEM; GREENVILLE MEMO-
RIAL HOSPITAL,

                                           Defendants - Appellees.

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                                                       Amicus Curiae.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. William B. Traxler, Jr., District
Judge. (CA-95-2942-6-21AK)


Submitted:   December 9, 1997          Decided:     December 23, 1997


Before HALL, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Polly Hindman, Appellant Pro Se. Thomas Allen Bright, HAYNSWORTH,
BALDWIN, JOHNSON & GREAVES, L.L.C., Greenville, South Carolina, for
Appellees.    Dori Kay Bernstein, EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION, Washington, D.C., for Amicus Curiae.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order granting Defen-

dants' motion for summary judgment on her complaint filed pursuant

to the ADA,1 Title VII,2 and state law. We have reviewed the record
and the district court's opinion and find no reversible error.

Since we find that the district court properly granted summary

judgment as to Appellant's ADA and Title VII claims on traditional
summary judgment principles, we decline to address whether Appel-

lant was judicially estopped from asserting she was a qualified

individual under the ADA. In all other respects, we affirm on the
reasoning of the district court. Hindman v. Greenville Hosp. Sys.,

947 F. Supp. 215 (D.S.C. 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.



                                                          AFFIRMED


     1
       Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213
(1994).
     2
       Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§
2000e-2000e-17 (1994).

                                2